Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 7/10/2020. 
Priority 
No claim for priority has been made in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“trade if the evaluation indicates a greater than zero expected return.”

The examiner does not understand how this is calculated.  Most of the time there is buy and a sell trade and each have criteria such as buy @$100 per share and if there is a sell @$100 per share there is a match.  
Are you staying the sell side is $100 or greater and $100 is zero and $101 would be $1 expected return and $99 would be -$1 or less than zero so do not sell ? 
Please explain with an example and point to the support in the specification and or amend the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Studnitzer = Stud (U.S. Patent Pub. No.: US 2015/0127513 A1) in view of Porat (Pub. No.: US 2010/0226455A1) and Zosin (Pub. No.: US 2007/0299758A1)
Re claim 1 & 12 & 19 : Stud discloses: 
A low-latency trade execution system, comprising: or (see Stud Fig 2 item 100 + P 0018-0023)
A communications system and A low-latency trade execution method, comprising: (see Stud Fig 1) 
a proxy service, configured to communicate with at least one client device via a first communications channel, and to responsively establish a trade execution profile defining a trading equity of interest, at least one sequence of trades to be invoked with respect to the trading equity of interest and corresponding trigger conditions therefore, and to generate hardware platform programming data representative of the trade execution profile; (see Stud Fig 15, P 0247, 0257)
a hardware platform, co-located and directly communicating with the proxy service, and configured to communicate with at least one equity exchange via a second communications channel; (see Stud Fig 15, P 0001)
wherein operation of the hardware platform is defined in accordance with hardware platform programming data received from the proxy service; (see Stud Fig 15)
wherein, in response to receiving a trade request from the proxy service, the hardware platform evaluates the trade request in accordance with the hardware platform programming data using pricing data received from the at least one equity exchange; (see Stud Fig 3 item 308 + Fig 5 - 6)
wherein the hardware platform executes the requested trade if the evaluation indicates a greater than zero expected return. (see Stud Fig 6 item 212 + Fig 12 item 214)
While examiner believes, Stud teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Porat and Zosin additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stud by adapting any features of Porat and Zosin.
Specifically Zosin teaches “executes the requested trade if the evaluation indicates a greater than zero expected return.” See Zosin P 0148 + Figure 2)
Porat teaches proxy servers with payloads see abstract + Fig 6 + P 006-007
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Stud and Porat and Zosin both relate to same subject area of trading systems. 
Re claim 2 & 12: see claim 1 + 
wherein the trade request comprises a message including an encoded payload configured to reduce an amount of data to be transported by the first communication channel.  (Porat Fig 6 + P 006-007 + Stud Figure 12) 
Re claim 3 & 13: see claim 1 + 
wherein the encoded payload includes indicators associated with a transaction strategy configured at the hardware platform via the hardware platform programming data. (Porat Fig 6 + P 006-007 + Stud Figure 12)
Re claim 4: see claim 1 + 
wherein the hardware platform comprises one of a field programmable gate array (FPGA), an application-specific integrated circuit (ASIC), and a Complex Programmable Logic Devices (CPLD).  (Porat P 0060 + Fig 6 + Stud Figure 12)
Re claim 5: see claim 1 + 
further comprising provider equipment (PE) associated with network services manager configured to manage a network supporting the first communications channel, and to provision a first communications channel for a subscriber in response to a subscriber request. (Porat Fig 6 + Stud Figure 12)
Re claim 6 & 15: see claim 1 + 
wherein the first communications channel comprises a communications channel having a requested Quality of Service (QoS) tier. (Porat P 0007, 0033 + Fig 6 + Stud Figure 12)
Re claim 7: see claim 1 + 
wherein the subscriber request comprises an Infrastructure as a Service (IaaS) request.  (Porat P 0007, 0033 + Fig 6 + Stud Figure 12)
Re claim 8 & 16: see claim 1 + 
wherein the subscriber request defines a proxy service / hardware platform of interest, said first communications channel being configured to operably connect said client device to said proxy service / hardware platform of interest.  (Porat Fig 6 + Stud Figure 12)
Re claim 9 & 17: see claim 1 + 
wherein the subscriber request defines an equities exchange of interest, said first communications channel being configured to operably connect said client device to a proxy service / hardware platform proximate said equities exchange of interest.  (Porat Fig 6 + Stud Figure 12)
Re claim 10 & 18: see claim 1 + 
wherein the network services manager is further configured to provision a proxy service / hardware platform of interest in response to the subscriber request. (Porat Fig 6 + Stud Figure 12)
Re claim 11: see claim 1 + 
wherein hardware platform programming instructions use reduced complexity mathematical instructions to limit thereby a number of active inputs thereto.  (Porat Fig 6 + Stud Figure 12)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burkhardt et al., U.S. Patent No US 10,699,336, discloses A buy order is received with a limit price that is above a published best offer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698